Citation Nr: 0012401	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-19 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1951 to December 
1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South 
Carolina.


REMAND

A preliminary review of the record discloses a need for 
further development before a final Board decision.  The Board 
observes that an October 1998 Statement of the Case (SOC) 
appears to date the claim from early 1998; however, it is not 
clear that the veteran's Notice of Disagreement (NOD) 
received in April 1981 was ever resolved to his satisfaction.  
In this regard, the record contains a May 1981 SOC and VA 
Form 1-9, Substantive Appeal, received later in May 1981, in 
which the veteran requested a hearing before the BVA at the 
RO.  The record does not reflect that the veteran was 
afforded a hearing or that the veteran ever withdrew his 
request for a hearing, so it appears that this claim remains 
open and pending.  

In this regard, if the earlier appeal remains open, none of 
the evidence from that appeal is summarized in the most 
recent SOC and Supplemental Statements of the Case dated in 
1998 and 1999, and the veteran's disability has not been 
evaluated under the schedular criteria in effect prior to 
November 6, 1996.  Also, the prejudicial failure to afford 
the veteran a hearing constitutes an example of a denial of 
due process of law that could result in any decision issued 
by the Board being vacated.  See 38 C.F.R. § 20.904 (1999).  

Therefore, in order to give the appellant every consideration 
with respect to his claim and to ensure due process of law, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

The RO should determine whether the 
veteran has had an open and pending claim 
since the SOC and Substantive Appeal 
dated in May 1981.  If the RO determines 
that claim is still pending, the RO 
should clarify whether the veteran 
desires a hearing before the BVA at the 
RO and should schedule such a hearing if 
the veteran so desires.  Further, if the 
RO determines the claim remains pending, 
the RO should issue a Supplemental 
Statement of the Case, which addresses 
all pertinent evidence under both the 
current version of the regulations 
pertaining to evaluation of mental 
disorders and the version in effect prior 
to November 6, 1996, and apply the most 
favorable result to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


